Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 1 of 6




          EXHIBIT D
        Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 2 of 6




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

Stanley Works Israel LTD. f/k/a Zag Industries,
LTD.

                      Plaintiff,

       vs.                                               Case No. 3:17-cv-01765-CSH

500 Group, Inc. and Paolo Tiramani,

                      Defendants.

                                   NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that pursuant to Rule 30 of the Federal Rules of Civil

Procedure, the defendants, 500 Group, Inc. and Paolo Tiramani, will take the deposition of

Klara Tunkel, at the offices of Robinson & Cole LLP, 280 Trumbull Street, Hartford,

Connecticut 06103, on Wednesday, December 12, 2018, at 10:00 a.m. The deposition will be

taken before a certified court reporter or other officer authorized to administer oaths. The

deposition shall continue from day-to-day until completed and will be recorded stenographically.

The transcript may be used for any and all purposes, including but not limited to use at trial,

permitted under the Federal Rules of Civil Procedure and the Federal Rules of Evidence. You are

invited to attend and cross-examine.

       PLEASE TAKE FURTHER NOTICE that pursuant to Rule 30 of the Federal Rules of

Civil Procedure, you are commanded to produce all documents or items requested on the

attached Schedule A, to the extent that you have additional responsive documents that were not

previously produced, by November 15, 2018 to Peter E. Strniste, Jr., Esq. at Robinson &

Cole LLP, 280 Trumbull Street, Hartford, Connecticut 06103.
       Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 3 of 6




Dated: October 12, 2018

                                   DEFENDANTS
                                   500 GROUP, INC. and PAOLO TIRAMANI


                                By: /s/ Benjamin C. Jensen
                                   Peter E. Strniste, Jr. (ct20830)
                                   pstrniste@rc.com
                                   Benjamin C. Jensen (ct27198)
                                   bjensen@rc.com
                                   ROBINSON & COLE LLP
                                   280 Trumbull Street
                                   Hartford, CT 06103
                                   Tel: 860-275-8200
                                   Fax: 860-275-8299




                                      -2-
        Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 4 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of October 2018, a copy of the foregoing was served

via electronic mail on the following counsel of record:

Peter M. Nolin, Esq.
Brian A. Daley, Esq.
Carmody Torrance Sandak & Hennessey LLP
707 Summer Street
Stamford, CT 06901-1026
pnolin@carmodylaw.com
bdaley@carmodylaw.com

                                                     /s/ Benjamin C. Jensen
                                                     Benjamin C. Jensen (ct27198)
                                                     Robinson & Cole LLP
                                                     280 Trumbull Street
                                                     Hartford, CT 06103
                                                     Tel: 860-275-8200
                                                     Fax: 860-275-8299
                                                     Email: bjensen@rc.com




                                               -3-
       Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 5 of 6




                                          SCHEDULE A

Definitions

   1. The terms “you” or “your” shall refer to the deponent, Klara Tunkel.

   2. “Plaintiff” shall mean all subsidiaries, affiliates, and predecessors of Stanley Works Israel

       LTD., f/k/a Zag Industries, LTD.

   3. “500 Group” shall mean the defendant, 500 Group, Inc.

   4. “Tiramani” shall mean the defendant, Paolo Tirmani,

   5. “Settlement Agreement” shall mean the certain Agreement and Mutual Release with an

       effective date of March 31, 2017, a copy of which is appended to Plaintiff’s Amended

       Complaint in this action as Exhibit A.

   6. “Arbitration” shall mean the arbitration proceedings commenced by 500 Group against

       Plaintiff with the American Arbitration Association, Case No. 01-16-0001-1756.

   7. “License Agreements” shall refer collectively to the Product License Agreement dated

       May 14, 1997, the Product License Agreement dated February 27, 2004, and the Letter

       Agreement dated January 10, 2007, as described in Paragraph 7 of Plaintiff’s Amended

       Complaint, each entered into between 500 Group and Plaintiff.

   8. The terms “communication,” “document,” “identify,” “person,” and “concerning” shall

       have the meanings set forth in L. Civ. R. 26(c).

Requests for Production

   1. All documents and correspondence in your care, custody or control related to withholding

       of funds from royalty payments for Israeli tax obligations under the License Agreements.

   2. All documents and correspondence in your care, custody or control concerning the

       dispute(s) between 500 Group and Plaintiff at issue in the Arbitration, including, but not




                                                -4-
    Case 3:17-cv-01765-CSH Document 46-4 Filed 05/16/19 Page 6 of 6




   limited, Plaintiff’s sales reporting to 500 Group pursuant to the License Agreements and

   documents sufficient to verify such reporting.

3. All documents and correspondence in your care, custody or control concerning “the

   nearly decade-long dispute” between Plaintiff and Tiramani, as described in Paragraph 49

   of Plaintiff’s Amended Complaint.

4. All documents and correspondence in your care, custody or control concerning the

   Settlement Agreement, including, but not limited to, communications concerning

   withholding payments thereunder for payment to the Israeli tax authority.

5. All documents and correspondence in your care, custody or control concerning any

   proposed modifications to the terms of the Settlement Agreement subject to execution of

   the same.

6. All documents and correspondence in your care, custody or control concerning, referring

   or relating in any way to the design, patent, marketing and sale of the “rolling workshop.”

7. All documents and correspondence in your care, custody or control concerning

   communications with the Israeli tax authority with respect to payments made under the

   Settlement Agreement.

8. All documents and correspondence in your care, custody or control concerning attempts

   by Plaintiff to recall funds transmitted to 500 Group pursuant to the Settlement

   Agreement.




                                           -5-
